             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 1 of 20


                          IN THE UNITED STATES DISTRICT COURT
                              OF THE DISTRICT OF COLUMBIA

KOHL HARRINGTON,                                  )
Harrington Films                                  )
9663 Santa Monica Blvd. #1267,                    )
Beverly Hills, CA 90210                           )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
NATIONAL ARCHIVES                                 )
AND RECORDS ADMINISTRATION,                       )
8601 Adelphi Road, Room 5210                      )
College Park, MD 20740-6001                       )
                                                  )
        Defendant.                                )

                                         COMPLAINT
                               (Freedom of Information Act Case)

        1. Plaintiff, KOHL HARRINGTON, brings this Freedom of Information Act (“FOIA”)

suit to force Defendant NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

(“NARA”) to produce certain Office of Government Information Services (“OGIS”) employees’

emails pertaining to himself, his FOIA requests to the Food and Drug Administration (“FDA”),

FDA FOIA officers, and HHS appeals officers. In an effort to resolve the issues without

litigation, HARRINGTON requested mediation services to OGIS for two of the fifteen requests

at issue in this case, but OGIS cited conflict of interest and denied HARRINGTON’s mediation

request. When HARRINGTON spoke with Susan Gillett at the Office of General Counsel FOIA

Officials at NARA for assistance, she informed HARRINGTON that he should sue if he is

“unhappy” with NARA’s processing rates.

                                          PARTIES

        2.      Plaintiff KOHL HARRINGTON is a documentary filmmaker and is the FOIA

requester in this case.
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 2 of 20


       3.      Defendant NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

(“NARA”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

            NOVEMBER 27, 2019, FIRST FOIA REQUEST (MURPHY EMAILS)

       6.      On November 27, 2019, HARRINGTON submitted a FOIA request to NARA for

“email records date range (August 01, 2019 through November 27, 2019) for OGIS employee,

Martha Wagner Murphy, who is the Deputy Director, Office of Government Information

Services, and the email records I’m requesting are for key words [K]ohl [H]Arrington, [S]arah

[K]otler, Kim Hutchinson, Michael Marquis. Additionally, I am requesting all emails OGIS

employee Martha Wagner Murphy has exchanged with FDA FOIA employee [S]arah [K]otler

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov). Exhibit 1.

       7.      Upon submission, the request was assigned reference number NARA-NGC-2020-

000137. Exhibit 1.

       8.      On December 5, 2019, NARA denied HARRINGTON’s request for expedited

processing and assigned another reference number, NGC 20-091 to the matter. In the letter,

NARA addressed two FOIA requests HARRINGTON submitted on November 27, 2019, both of

which are at issue in this case. Exhibit 2.

       9.      Over the next few months, HARRINGTON sought multiple status updates from

NARA regarding NGC 20-091.




                                              -2-
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 3 of 20


       10.     On March 24, 2020, understanding NARA’s failure to respond to this and other

requests as constructive denials, HARRINGTON appealed. Exhibit 3.

       11.     On March 26, 2020, NARA acknowledged receipt of the appeal and assigned

reference number NGC20-033A to the matter. Exhibit 4.

       12.     On April 20, 2020, NARA claimed that HARRINGTON’s “appeal stating that

NARA has not yet completed processing of [the] request is not a valid basis for an administrative

FOIA appeal.” NARA denied HARRINGTON’s appeal as an “improper FOIA appeal.” Exhibit

5.

       13.     In that letter, NARA informed HARRINGTON that the request is “number 153”

in the complex queue. Exhibit 5.

       14.     On April 20, 2020, shortly after receiving the denial of his appeal,

HARRINGTON sought mediation services from OGIS in the hopes of resolving the matter

without litigation. Exhibit 6.

       15.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case, and stated that the estimated date of

completion is “approximately 12 months” for NGC 20-091. Exhibit 7.

       16.     On June 11, 2020, OGIS denied HARRINGTON’s request for mediation by citing

conflict of interest. Exhibit 8.

       17.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

        NOVEMBER 27, 2019, SECOND FOIA REQUEST (MITCHELL EMAILS)

       18.     On November 27, 2019, HARRINGTON submitted a FOIA request to NARA for

“email records date range (August 1, 2019 through November 27, 2019) for OGIS employee,

Kirsten Mitchell, who is the Compliance Team Lead, Office of Government Information


                                              -3-
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 4 of 20


Services, and the email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah

[K]otler, Kim Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails

OGIS employee Kirsten Mitchell has exchanged with FDA FOIA employee [S]arah [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 9.

       19.    Upon submission, the request was assigned reference number NARA-NGC-2020-

000138. Exhibit 9.

       20.    On December 5, 2019, NARA denied HARRINGTON’s request for expedited

processing and assigned another reference number, NGC 20-092 to the matter. Exhibit 2.

       21.    Between February 6, 2020, and March 24, 2020, HARRINGTON sought multiple

status updates on his request and asked NARA for his appeal rights, but NARA claimed that his

right to “appeal does not commence” until he “receive[s] a response.” Exhibit 10

       22.    On March 24, 2020, HARRINGTON also spoke with NARA over the phone.

During that call, NARA told HARRINGTON to sue in federal court for these records if he is

unhappy with the delays.

       23.    On March 24, 2020, understanding NARA’s failure to respond to this and other

requests as constructive denials, HARRINGTON appealed. Exhibit 11.

       24.    On March 26, 2020, NARA acknowledged receipt of the appeal and assigned

reference number NGC20-034A. Exhibit 12.

       25.    On April 20, 2020, NARA claimed that HARRINGTON’s appeal stating that

“NARA has not yet completed processing of” the request is not “a valid basis for an

administrative FOIA appeal.” NARA denied HARRINGTON’s appeal as an “improper FOIA

appeal.” Exhibit 13.




                                             -4-
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 5 of 20


       26.     In that letter, NARA informed HARRINGTON that the request is “number 154”

in the complex queue. Exhibit 13.

       27.     On April 20, 2020, shortly after receiving the denial of his appeal,

HARRINGTON sought mediation services from OGIS regarding NGC 20-091 and NGC 20-092

in the hopes of resolving the matter without litigation. Exhibit 6.

       28.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case, and stated that the estimated date of

completion is “approximately 12 months” for NGC 20-092. Exhibit 7.

       29.     On June 11, 2020, OGIS denied HARRINGTON’s request for mediation by citing

conflict of interest. Exhibit 8.

       30.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

          FEBRUARY 6, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 2)

       31.     On February 6, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (November 28, 2019 through February 06, 2020) for OGIS employee,

Kirsten Mitchell, who is the Compliance Team Lead, Office of Government Information

Services, and the email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah

[K]otler, Kim Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails

OGIS employee Kirsten Mitchell has exchanged with FDA FOIA employee [S]arah [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 14

       32.     Upon submission, the request was assigned reference number NARA-NGC-2020-

000313. Exhibit 14.




                                                -5-
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 6 of 20


       33.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       34.     In that letter, NARA assigned a new reference number NGC 20-217 to the matter

and stated that the estimated date of completion is “approximately 14 months.” Exhibit 7.

       35.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

         FEBRUARY 6, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 2)

       36.     On February 6, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (November 28, 2019 through February 6, 2020) for OGIS employee,

Martha Wagner Murphy, who is the Deputy Director, Office of Government Information

Services, and the email records I’m requesting are for key words [K]ohl [H]Arrington, [S]arah

[K]otler, Kim Hutchinson, Michael Marquis. Additionally, I am requesting all emails OGIS

employee Martha Wagner Murphy has exchanged with FDA FOIA employee [S]arah [K]otler

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 15.

       37.     Upon submission, the request was assigned reference number NARA-NGC-2020-

000314. Exhibit 15.

       38.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       39.     In that letter, NARA assigned a new reference number NGC 20-218 to the matter

and stated that the estimated date of completion is “approximately 14 months.” Exhibit 7.

       40.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.




                                                -6-
                 Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 7 of 20


                   FEBRUARY 6, 2020, THIRD FOIA REQUEST (OGIS CASE)

          41.     On February 6, 2020, HARRINGTON submitted a FOIA request to NARA for

“all records for OGIS Case No. 20-0407.” Exhibit 16.

          42.     Upon submission, the request was assigned reference number NARA-NGC-2020-

000315. Exhibit 16.

          43.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

          44.     In that letter, NARA assigned a new reference number NGC 20-219 to the matter

and stated that the estimated date of completion is “approximately 14 months.” Exhibit 7.

          45.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

                MARCH 24, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 3)

          46.     On March 24, 2020, after not receiving a response to his February 6, 2020

(Mitchell Emails 2) request, HARRINGTON submitted a FOIA request to NARA for “email

records date range (November 28, 2019 through March 24, 2020) for OGIS employee, Kirsten

Mitchell, who is the Compliance Team Lead, Office of Government Information Services, and

the email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim

Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails OGIS employee

Kirsten     Mitchell    has   exchanged     with    FDA    FOIA     employee    [S]arah   [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 17.

          47.     Upon submission, the request was assigned reference number NARA-NGC-2020-

000474. Exhibit 17.




                                                   -7-
              Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 8 of 20


       48.      On March 27, 2020, NARA informed that it assigned a new internal tracking

number, NGC 20-328, to the matter. Exhibit 18.

       49.      On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 17 months” for NGC 20-328. Exhibit 7.

       50.      As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

             MARCH 24, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 3)

       51.      On March 24, 2020, after not receiving a response to his February 6, 2020

(Murphy Emails 2) request, HARRINGTON submitted a FOIA request to NARA for “email

records date range (November 28, 2019 through March 24, 2020) for OGIS employee, Martha

Wagner Murphy, who is the Deputy Director, Office of Government Information Services, and

the email records I’m requesting are for key words [K]ohl [H]Arrington, [S]arah [K]otler, Kim

Hutchinson, Michael Marquis. Additionally, I am requesting all emails OGIS employee Martha

Wagner       Murphy   has    exchanged    with     FDA   FOIA     employee    [S]arah    [K]otler

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 19.

       52.      Upon submission, the request was assigned reference number NARA-NGC-2020-

000475. Exhibit 19.

       53.      On March 27, 2020, NARA informed that it assigned a new internal tracking

number, NGC 20-329, to the matter. Exhibit 20.

       54.      On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 17 months” for NGC 20-329. Exhibit 7.


                                                 -8-
              Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 9 of 20


       55.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

               MARCH 24, 2020, THIRD FOIA REQUEST (SEMO EMAILS)

       56.     On March 24, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (November 28, 2019-March 24, 2020) for OGIS employee, Alina

Semo, who is the Director, Office of Government Information Services, and the email records

I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim Hutchinson, [and]

Michael Marquis. Additionally, I am requesting all emails OGIS employee Kirsten Mitchell has

exchanged with FDA FOIA employee [S]arah [K]otler, (Sarah.Kotler@fda.hhs.gov), [K]im

[H]utchinson (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov).”

Exhibit 21.

       57.     HARRINGTON erroneously stated “all emails of Kirsten Mitchell” when he

meant to seek all emails that Alina Semo has exchanged with the three named individuals.

       58.     Upon submission, the request was assigned reference number NARA-NGC-2020-

000476. Exhibit 21.

       59.     On April 28, 2020, NARA sought clarification from HARRINGTON regarding

his request. In this letter, NARA assigned a new internal tracking number, NGC 20-330, for this

request. Exhibit 22.

       60.     On April 28, 2020, HARRINGTON clarified that 1) the date range of November

28, 2019 through March 24, 2020 applies to his request for emails with the three named email

addresses, and 2) he is seeking to receive emails between Alina Semo and the three named

individuals “beyond what only relates to [himself], specific to that time frame of November 28,

2019 through March 24, 2020.” Exhibit 22.




                                              -9-
               Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 10 of 20


         61.     In his clarification email, HARRINGTON did not properly correct his error.

While he meant to say that he was seeking Semo’s emails with the three named individuals,

HARRINGTON erroneously stated that he is seeking Mitchell’s emails. Exhibit 22.

         62.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 17 months” for NGC 20-330. Exhibit 7.

         63.     On June 24, 2020, after realizing that he made a mistake on the April 28, 2020

email, HARRINGTON clarified that he is seeking all emails Alina Semo has exchanged with the

three named individuals. Exhibit 23.

         64.     On June 25, 2020, NARA confirmed receipt of HARRINGTON’s clarification.

Exhibit 23.

         65.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

               APRIL 3, 2020, FIRST FOIA REQUEST (PORTONOVO EMAILS)

         66.     On April 3, 2020, HARRINGTON submitted a FOIA request to NARA for “email

records date range (August 1, 2019 through November 27, 2019) for OGIS employee, Sheela

Portonovo, who is the Attorney Advisor, Office of Government Information Services, and the

email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim

Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails OGIS employee

Sheela    Portonovo     has   exchanged    with    FDA    FOIA     employee    [S]arah   [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 24.

         67.     On April 8, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000510 to the matter. Exhibit 25.


                                               - 10 -
               Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 11 of 20


         68.     On April 28, 2020, NARA sought clarification from HARRINGTON regarding

his request. In this letter, NARA assigned a new internal tracking number, NGC 20-351, for this

request. Exhibit 26.

         69.     On April 28, 2020, HARRINGTON clarified that 1) the date range of August 1,

2019 through November 27, 2019 does apply to his request for emails with the three named

email addresses, and 2) he is seeking to receive emails between Sheela Portonovo and the three

named individuals beyond what only relates to himself. Exhibit 26.

         70.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 18 months” for NGC 20-351. Exhibit 7.

         71.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

               APRIL 3, 2020, SECOND FOIA REQUEST (MCGUIRE EMAILS)

         72.     On April 3, 2020, HARRINGTON submitted a FOIA request to NARA for “email

records date range (August 1, 2019 through November 27, 2019) for OGIS employee, Carrie

McGuire, who is the Mediation Team Lead, Office of Government Information Services, and the

email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim

Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails OGIS employee

Carrie    McGuire      has   exchanged    with      FDA   FOIA    employee     [S]arah   [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 27.

         73.     On April 8, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000511 to the matter. Exhibit 28.




                                                 - 11 -
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 12 of 20


       74.     On April 28, 2020, NARA sought clarification from HARRINGTON regarding

his request. In this letter, NARA assigned a new internal tracking number, NGC 20-352, for this

request. Exhibit 29.

       75.     On April 28, 2020, HARRINGTON clarified that 1) the date range of August 1,

2019 through November 27, 2019 does apply to his request for emails with the three named

email addresses, and 2) he is seeking to receive emails between Carrie McGuire and the three

named individuals beyond what only relates to himself. Exhibit 29.

       76.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 18 months” for NGC 20-352. Exhibit 7.

       77.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

                   APRIL 7, 2020, FOIA REQUEST (BACON EMAILS)

       78.     On April 7, 2020, HARRINGTON submitted a FOIA request to NARA for “email

records date range (August 1, 2019 through November 27, 2019) for OGIS employee, Dwaine

Bacon, who is the Mediation Team Management and Program Analyst, Office of Government

Information Services, and the email records I’m requesting are for key words [K]ohl

[H]arrington, [S]arah [K]otler, Kim Hutchinson, [and] Michael Marquis. Additionally, I am

requesting all emails OGIS employee Dwaine Bacon has exchanged with FDA FOIA employee

[S]arah [K]otler, (Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov),

and Michael Marquis (Michael.marquis@hhs.gov).” Exhibit 30.

       79.     On April 8, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000517 to the matter. Exhibit 31.




                                             - 12 -
                Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 13 of 20


          80.     On April 28, 2020, NARA sought clarification from HARRINGTON regarding

his request. In this letter, NARA assigned a new internal tracking number, NGC 20-359, for this

request. Exhibit 32.

          81.     On April 28, 2020, HARRINGTON clarified that 1) the date range of August 1,

2019 through November 27, 2019 does apply to his request for emails with the three named

email addresses, and 2) he is seeking to receive emails between Dwaine Bacon and the three

named individuals beyond what only relates to himself. Exhibit 32.

          82.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. NARA stated that the estimated date of

completion is “approximately 18 months” for NGC 20-359. Exhibit 7.

          83.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

                APRIL 28, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 4)

          84.     On April 28, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (March 25, 2020-April 28, 2020) for OGIS employee, Kirsten

Mitchell, who is the Compliance Team Lead, Office of Government Information Services, and

the email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim

Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails OGIS employee

Kirsten     Mitchell    has   exchanged     with   FDA     FOIA    employee     [S]arah   [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 33.

          85.     On April 29, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000591 to the matter. Exhibit 34.




                                                - 13 -
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 14 of 20


       86.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       87.     In that letter, NARA assigned a new reference number NGC 20-394 to the matter

and stated that the estimated date of completion is “approximately 20 months.” Exhibit 7.

       88.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

             APRIL 28, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 4)

       89.     On April 28, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (March 25, 2020-April 28, 2020) for OGIS employee, Martha Wagner

Murphy who is the Deputy Director, Office of Government Information Services, and the email

records I’m requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim Hutchinson,

[and] Michael Marquis. Additionally, I am requesting all emails OGIS employee Martha Wagner

Murphy       has    exchanged       with     FDA        FOIA        employee   [S]arah   [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 35.

       90.     On April 29, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000592 to the matter. Exhibit 36.

       91.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       92.     In that letter, NARA assigned a new reference number NGC 20-395 to the matter

and stated that the estimated date of completion is “approximately 20 months.” Exhibit 7.

       93.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.




                                               - 14 -
              Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 15 of 20


                APRIL 28, 2020, THIRD FOIA REQUEST (SEMO EMAILS 2)

       94.      On April 28, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (March 25, 2020-April 28, 2020) for OGIS employee, Alina Semo,

who is the Director, Office of Government Information Services, and the email records I’m

requesting are for key words [K]ohl [H]arrington, [S]arah [K]otler, Kim Hutchinson, [and]

Michael Marquis. Additionally, I am requesting all emails OGIS employee Kirsten Mitchell has

exchanged with FDA FOIA employee [S]arah [K]otler, (Sarah.Kotler@fda.hhs.gov), [K]im

[H]utchinson (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov).”

Exhibit 37.

       95.      HARRINGTON erroneously requested for “all emails of Kirsten Mitchell” when

he meant to seek all emails that Alina Semo has exchanged with the three named individuals.

Exhibit 37.

       96.      On April 29, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000593 to the matter. Exhibit 38.

       97.      On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       98.      In that letter, NARA assigned a new reference number NGC 20-396 to the matter

and stated that the estimated date of completion is “approximately 20 months.” Exhibit 7.

       99.      On June 25, 2020, HARRINGTON informed NARA of the error he made on

April 28, 2020, and corrected that he is requesting all emails that Alina Semo exchanged with the

three named individuals. Exhibit 39.

       100.     On June 25, 2020, NARA acknowledged receipt of the clarification. Exhibit 39.

       101.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.


                                               - 15 -
              Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 16 of 20


               APRIL 28, 2020, FOURTH FOIA REQUEST (BRADY EMAILS)

       102.     On April 28, 2020, HARRINGTON submitted a FOIA request to NARA for

“email records date range (August 01, 2019 through November 27, 2019) for OGIS employee,

Teresa A. Brady, who is the Administrative Assistant, Office of Government Information

Services, and the email records I’m requesting are for key words [K]ohl [H]arrington, [S]arah

[K]otler, Kim Hutchinson, [and] Michael Marquis. Additionally, I am requesting all emails

OGIS employee Teresa A. Brady has exchanged with FDA FOIA employee [S]arah [K]otler,

(Sarah.Kotler@fda.hhs.gov), [K]im [H]utchinson (Kim.Hutchinson@hhs.gov), and Michael

Marquis (Michael.marquis@hhs.gov).” Exhibit 40.

       103.     On April 29, 2020, NARA sent an automated message that confirmed the request

submission and assigned reference number NARA-NGC-2020-000594 to the matter. Exhibit 41.

       104.     On May 1, 2020, NARA provided a status update for HARRINGTON’s fifteen

FOIA requests, all of which are at issue in this case. Exhibit 7.

       105.     In that letter, NARA assigned a new reference number NGC 20-397 to the matter

and stated that the estimated date of completion is “approximately 20 months.” Exhibit 7.

       106.     As of the date of this filing, NARA has not issued a determination letter and has

produced no responsive records.

        COUNT I – NOVEMBER 27, 2019, FIRST FOIA REQUEST (MURPHY EMAILS)

       107.     The above paragraphs are incorporated herein.

       108.     NARA is a federal agency and is subject to FOIA.

       109.     The requested records are not exempt under FOIA.

       110.     NARA has not complied with FOIA.

COUNT II – NOVEMBER 27, 2019, SECOND FOIA REQUEST (MITCHELL EMAILS)

       111.     The above paragraphs are incorporated herein.


                                               - 16 -
           Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 17 of 20


    112.     NARA is a federal agency and is subject to FOIA.

    113.     The requested records are not exempt under FOIA.

    114.     NARA has not complied with FOIA.

 COUNT III – February 6, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 2)

    115.     The above paragraphs are incorporated herein.

    116.     NARA is a federal agency and is subject to FOIA.

    117.     The requested records are not exempt under FOIA.

    118.     NARA has not complied with FOIA.

COUNT IV – FEBRUARY 6, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 2)

    119.     The above paragraphs are incorporated herein.

    120.     NARA is a federal agency and is subject to FOIA.

    121.     The requested records are not exempt under FOIA.

    122.     NARA has not complied with FOIA.

       COUNT V – FEBRUARY 6, 2020, THIRD FOIA REQUEST (20-0407)

    123.     The above paragraphs are incorporated herein.

    124.     NARA is a federal agency and is subject to FOIA.

    125.     The requested records are not exempt under FOIA.

    126.     NARA has not complied with FOIA.

 COUNT VI – MARCH 24, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 3)

    127.     The above paragraphs are incorporated herein.

    128.     NARA is a federal agency and is subject to FOIA.

    129.     The requested records are not exempt under FOIA.

    130.     NARA has not complied with FOIA.




                                           - 17 -
          Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 18 of 20


COUNT VII – MARCH 24, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 3)

   131.     The above paragraphs are incorporated herein.

   132.     NARA is a federal agency and is subject to FOIA.

   133.     The requested records are not exempt under FOIA.

   134.     NARA has not complied with FOIA.

  COUNT VIII – MARCH 24, 2020, THIRD FOIA REQUEST (SEMO EMAILS)

   135.     The above paragraphs are incorporated herein.

   136.     NARA is a federal agency and is subject to FOIA.

   137.     The requested records are not exempt under FOIA.

   138.     NARA has not complied with FOIA.

 COUNT IX – APRIL 3, 2020, FIRST FOIA REQUEST (PORTONOVO EMAILS)

   139.     The above paragraphs are incorporated herein.

   140.     NARA is a federal agency and is subject to FOIA.

   141.     The requested records are not exempt under FOIA.

   142.     NARA has not complied with FOIA.

  COUNT X – APRIL 3, 2020, SECOND FOIA REQUEST (MCGUIRE EMAILS)

   143.     The above paragraphs are incorporated herein.

   144.     NARA is a federal agency and is subject to FOIA.

   145.     The requested records are not exempt under FOIA.

   146.     NARA has not complied with FOIA.

          COUNT XI – APRIL 7, 2020, FOIA REQUEST (BACON EMAILS)

   147.     The above paragraphs are incorporated herein.

   148.     NARA is a federal agency and is subject to FOIA.

   149.     The requested records are not exempt under FOIA.


                                          - 18 -
            Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 19 of 20


     150.     NARA has not complied with FOIA.

   COUNT XII – APRIL 28, 2020, FIRST FOIA REQUEST (MITCHELL EMAILS 4)

     151.     The above paragraphs are incorporated herein.

     152.     NARA is a federal agency and is subject to FOIA.

     153.     The requested records are not exempt under FOIA.

     154.     NARA has not complied with FOIA.

  COUNT XIII – APRIL 28, 2020, SECOND FOIA REQUEST (MURPHY EMAILS 4)

     155.     The above paragraphs are incorporated herein.

     156.     NARA is a federal agency and is subject to FOIA.

     157.     The requested records are not exempt under FOIA.

     158.     NARA has not complied with FOIA.

    COUNT XIV – APRIL 28, 2020, THIRD FOIA REQUEST (SEMO EMAILS 2)

     159.     The above paragraphs are incorporated herein.

     160.     NARA is a federal agency and is subject to FOIA.

     161.     The requested records are not exempt under FOIA.

     162.     NARA has not complied with FOIA.

    COUNT XV – APRIL 28, 2020, FOURTH FOIA REQUEST (BRADY EMAILS)

     163.     The above paragraphs are incorporated herein.

     164.     NARA is a federal agency and is subject to FOIA.

     165.     The requested records are not exempt under FOIA.

     166.     NARA has not complied with FOIA.

WHEREFORE, HARRINGTON asks the Court to:

     i.       declare that NARA has violated FOIA;




                                            - 19 -
             Case 1:20-cv-02054 Document 1 Filed 07/28/20 Page 20 of 20


      ii.      order NARA to conduct a reasonable search for records and to produce the

               requested records promptly;

      iii.     enjoin NARA from withholding non-exempt public records under FOIA;

      iv.      award HARRINGTON attorneys’ fees and costs; and

      v.       award such other relief the Court considers appropriate.



Dated: July 28, 2020

                                                       RESPECTFULLY SUBMITTED,

                                                       /s/ Merrick J. Wayne

                                                       Attorney for Plaintiff
                                                       KOHL HARRINGTON

                                                       Matthew Topic, D.C. Bar No. IL 0037
                                                       Joshua Burday, D.C. Bar No. IL 0042
                                                       Merrick Wayne, D.C. Bar No. IL 0058
                                                       LOEVY & LOEVY
                                                       311 North Aberdeen, 3rd Floor
                                                       Chicago, IL 60607
                                                       312-243-5900
                                                       foia@loevy.com




                                              - 20 -
